Citation Nr: 0735190	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed skin disorder, including boils, cysts, 
folliculitis, acne rosacea, tinea versicolor, and chloracne, 
claimed as secondary to Agent Orange.  

2.  Entitlement to service connection for peripheral 
neuropathy of the legs, hands, feet, and hips, claimed as 
secondary to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1971.  This included service in Vietnam.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Boise 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam, and 
exposure to Agent Orange is presumed

2.  The evidence of record shows that the veteran has been 
diagnosed with boils, cysts, folliculitis, acne rosacea, and 
tinea versicolor, which have not been found to be related to 
disease or injury in service, including his exposure to Agent 
Orange.

3.  There is a preponderance of medical evidence against a 
showing that the veteran has chloracne.

4.  There is a preponderance of medical evidence against a 
showing that the veteran has peripheral neuropathy of the 
legs, hands, feet, and hips.


CONCLUSION OF LAW

1.  Service connection for a variously diagnosed skin 
disorder, including boils, cysts, folliculitis, acne rosacea, 
tinea versicolor, and chloracne is not warranted
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West, 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for peripheral neuropathy of the legs, 
hands, feet, and hips is not warranted. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West, 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records (SMR's), VA treatment records and private treatment 
records from Dr. K. H., Twin Falls Clinic and Hospital, the 
Physician Center and Dr. S. S. have been associated with the 
claims file.  The appellant has been afforded a VA medical 
examination in July 2005.   Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In January 2006 
statement, the veteran and his representative indicated that 
the veteran had no further evidence to submit and requested 
that the claims be sent directly to the Board.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Factual Background

The SMR's showed treatment for a cyst in the groin area in 
October 1968.  In March 1970, the veteran was initially was 
treated for possible pilonidal cyst, which was determined to 
be a thrombosed hemorrhoid.  The May 1971 separation 
examination was negative for any complaints, treatment, or 
findings regarding a skin disorder or peripheral neuropathy.  
An undated record showed that the veteran served in Vietnam.  

On his February 2002 VA Form 21-526, the veteran indicated 
that he was exposed to Agent Orange in Vietnam.  He noted 
that he was a combat veteran and was awarded the Combat 
Action Ribbon (CAR).  

Post service medical records included 1984 to 1998 treatment 
records from Twin Falls Clinic and Hospital.  A March 1985 
record indicated that the veteran had some boils on his back 
for several months.  There was no rash in the groin or axilla 
and there were no other unusual problems.  There was acne on 
the shoulder and upper arms, but no where else on the body.  
He used Benzoyl peroxide solution on these lesions and 
tetracycline.  A 1993 record showed treatment for a 
gynecomastia behind the right nipple.  Records were negative 
regarding any complaints, treatment, or findings related to 
peripheral neuropathy.  

2002 treatment records from Dr. K. H. reported complaints of 
bilateral hip pain.  The diagnosis was hip osteoarthritis 
with myofascial pain.  X-rays revealed moderately advanced 
degenerative joint disease in both hips.  

Treatment records from the Physician Center were negative for 
complaints, treatment, or findings regarding a skin disorder 
or peripheral neuropathy.  

In a September 2003 statement, the veteran indicated that he 
was treated in service for a cyst in 1969.  He was treated a 
second time in service around September 1969 and that was the 
last time he was treated in service for cysts, but it was not 
the last time the cysts appeared.  He indicated that the 
cysts still developed on a regular basis, but did not require 
medical attention.  He continued to develop these cysts post 
service and had to seek medical attention to have them lanced 
and drained numerous times, unfortunately these records were 
destroyed.  The cysts reoccurred no less than twice a year 
since his tour of Vietnam. 

A February 2004 treatment record from Dr. K. H. reported a 
history of the veteran having problems with numbness in his 
hands, feet, and right leg.  He had pain in the hip and right 
leg, and a long history of right shoulder pain.  He indicated 
that he had a number of cysts on his skin.  The veteran 
reported that these occurred since his tour in Vietnam.  He 
was previously treated for hidradenitis that included 
draining.  The veteran's chief complaints consisted of 
bilateral hip pain, numbness in both hands that affected him 
primarily during the day, and numbness in the feet that 
bothered him primarily at night.  A rectal examination showed 
that his prostate was 2 to 3+ without masses or tenderness.  
His skin had a number of cystic appearing scars and some 
active cystic lesions.  They were small and none required 
drainage at this point.  There was the appearance of a 
hidradenitis process.  The assessment included bilateral hip 
pain, numbness in hands and feet (there was a past concern 
about neuropathy, possibly related to Agent Orange), and 
hidradenitis suppurativa (apparently developed after his tour 
of duty in Vietnam).  

September 2004 to January 2006 treatment records from Salt 
Lake City VA Medical Center (VAMC) and Pocatello VA Clinic 
included a September 2004 that noted complaints of bilateral 
hip pain, recurrent cysts and a rash on his forearms since 
Vietnam, and neuropathy of the right leg.  The veteran denied 
lesions, pain, or lumps in the genital and breast area.  An 
examination of the skin revealed a wine-colored birth mark 
mid-chest.  Silvery-scaled raised lesions were present to 
posterior elbows and forearms.  Hypo-pigmented lesions were 
on both forearms.  There was no edema and pulses were intact 
in his extremities.  On neurological examination deep tendon 
reflexes (DTR's) were 2+/4+ bilaterally and were symmetrical.  
CN II -XII were grossly intact.  The assessment included 
atopic dermatitis, hidradenitis, and neuropathy (EMG will be 
scheduled).  Subsequent treatment records repeated the 
information from the original September 2004 record.  October 
2004 x-rays revealed severe bilateral hip arthritis, typical 
inflammatory arthritis, particularly rheumatoid arthritis. 

A December 2004 record was positive for a rash on the right 
arm.  The record also indicated that the extreme degeneration 
of the veteran's hips made it slightly less suspicious of 
rheumatoid arthritis.  The condition was concerning for 
calcium pyrophosphate dehydrate (CPPD) or avascular necrosis.  
An addendum indicated that there was no dramatic amount of 
sacroiliitis relative to the hip destruction.  Subsequent 
treatment record also repeated the findings from the December 
2004 record.  An April 2005 record reported a history by the 
veteran of having bilateral hip pain since approximately 
1974.  He was referred to orthopedics for possible hip 
replacement evaluation.  Subsequent April 2005 records noted 
that the veteran's EMG was normal and included an assessment 
of osteoarthritis in the hands, hips, low back, and 
shoulders.  

June 2005 Dermatology consult noted that the veteran had 
complaints of a rash on his arm.  He reported a history of 
white spots being present on his arms since Vietnam.  He also 
stated that had cystic acne after being exposed to Agent 
Orange in Vietnam.  He continued to get occasional cysts on 
the back and had them in the groin in the past.  An upper 
body skin examination revealed many large open comedones on 
the upper back and dermatoheliosis and open comedones on the 
cheeks.  A biopsy revealed 4 mm yellow annular papule on 
right cheek with many white scaling macules on forearms.  
Potassium hydroxide was positive for circular yeast forms.  
The assessment was tinea versicolor on arms; sebaceous 
hyperplasia versus basil cell carcinoma; and chloracne on 
back, face, which was most likely from his Agent Orange 
exposure (it was specifically noted that he had no 
symptomatic lesions at the time of examination).  A shave 
biopsy of the lesions (right cheek) revealed acute and 
chronic folliculitis.  January 2006 biopsy was negative for 
cancer.  

On July 2005 examination, it was noted that the C-file was 
reviewed.  The veteran had complaints of a skin condition 
that was related to Agent Orange exposure.  The VA examiner 
summarized the medical evidence.  On physical examination, it 
was noted that the veteran was right hand dominant.  He 
walked with a cane in the right hand.  He walked with a very 
antalgic gait with a noticeable limp, putting most of his 
weight-bearing on his right leg.  His postural changes were 
all related to his hip condition.  He rose from a sitting 
position gingerly presumably to take pressure off of his 
hips.  An examination of the face revealed that his nose had 
erythematous appearance and appeared enlarged consistent with 
rhinophyma.  He also had telangiectasia around the nose and 
erythema spread to the checks.  He had several papules on the 
cheeks and several blackheads especially noted around the 
lateral side of the eyes with superficial lesions.  On his 
back, there were several pocked scars presumably from past 
cystic acne.  There were no active lesions noted with no deep 
or cystic acne present currently.  On the arms, there was a 
spotty rash that consisted of many hypopigmented scaly 
macules covering pretty much the entire arms bilaterally.  
Concerning the rest of his body, the veteran did not report 
any problems in the groin or breast area.  He did not report 
any active lesions or cyst or boils at this time and none 
were noted.  There was no evidence of disfiguring scarring 
present.  

On neurological examination of the upper extremities, the 
veteran did have decreased strength in all of the muscle 
groups referred to as 4/4.  The examiner was not able to tell 
if this was more related to pain than actual strength as the 
veteran was reporting pain in his joints and was diagnosed 
with some sort of inflammatory arthritis.  The actual 
diagnosis of rheumatoid arthritis had not been made at the 
time of examination.  There was decreased strength in the 
lower extremities that was 4/5 due to significant pain in the 
hips.  He essentially had a normal neurologic exam with 
intact sensation to light touch and pinprick in the upper 
extremities bilaterally in all dermatomes.  

In regards to the skin condition, the examiner noted that the 
veteran was diagnosed with tinea versicolor in June 2005; he 
was given ketoconzale for this.  At the time of exam, the 
condition was still present.  The examiner opined that the 
condition would not in any way be related to Agent Orange 
exposure.  He noted that the veteran had been diagnosed with 
acne in the past on his back.  This dated back to 1985, in 
which the veteran was treated with Benzoyl Peroxide with 
resolution.  The veteran reported that he had acne on his 
face and back ever since he came back from Vietnam.  The 
examiner indicated that the described condition sounded 
consistent with chloracne and due to the veteran's Agent 
Orange exposure, he believed that if the veteran's history 
was accurate and indeed had chloracne that caused the lesions 
(which it was specifically noted that it was impossible to 
confirm at this late date since there were no active 
chloracne lesions) then it was at least as likely as not or 
greater than a 50% probability that the scarring was a result 
of the acne on the veteran's back was a residual from the 
chloracne that occurred on his back from Agent Orange 
exposure.  The examiner again specifically noted that there 
were no active lesions right now; there were just some 
leftover residual scarring on the back from this cystic 
condition.  

In regards to the current condition on his face, he did not 
have noticeable scarring, however, he did have acne, 
rhinophyma, and telangiectasia, this condition was known as 
acne rosacea.  The examiner opined that the acne rosacea did 
not have any relationship to Agent Orange exposure.  No other 
skin conditions were found on examination, and therefore no 
cysts, hyperplasia, chloracne, or other conditions could be 
identified at the time of examination.  In summary, he had 
acne rosacea, superficial, on his face that was not caused by 
Agent Orange exposure.  He had past scarring on his back, 
possible caused by deep acneiform lesions with no active 
chloracne that could be diagnosed at the time of exam.  He 
had tinea versicolor that was currently being treated and not 
caused by Agent Orange exposure.  The examiner restated that 
there was no evidence on current examination of any active 
chloracne or Agent Orange induced active condition.  

In regards to peripheral neuropathy, the examiner found that 
the veteran's complaints were more consistent with carpal 
tunnel syndrome by history bilaterally.  Clinically he had 
moderate bilateral median neuropathy.  There were essentially 
no significant findings of any peripheral neuropathy in the 
upper or lower extremities bilaterally.  By April 2005 EMG, 
there was no evidence of any peripheral neuropathy in the 
right lower extremity.  The examiner stated that there was no 
clinical evidence of peripheral neuropathy in the feet, 
hands, right leg, or hips.  The veteran had inflammatory 
arthritis with severe bilateral hip arthritis.  

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation. See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

The main argument advanced by the veteran is that his 
variously diagnosed skin disorder(s) such as boils and cysts, 
folliculitis, acne rosacea, tinea versicolor, and chloracne, 
as well as his peripheral neuropathy of the legs, hands, 
feet, and hips are due to his exposure to Agent Orange.  The 
Board acknowledges that the veteran served in Vietnam and 
that, therefore, it is conceded that he was exposed to Agent 
Orange.  

The Board first notes that while the veteran was treated for 
a cyst in the groin area in October 1968, other service 
medical records, including May 1971 separation examination, 
were completely negative for any treatments, complaints, or 
findings of a chronic skin disability (A March 1970 treatment 
for a possible pilonidal cyst turned out to be a thrombosed 
hemorrhoid).  Also, there were no current findings of a cyst 
in the groin area as post service medical records were 
completely negative for treatment or diagnoses of cyst(s) in 
the groin area.  Furthermore, the veteran's claims file does 
not indicate that the veteran has a current diagnosis of 
boils and cysts, hidradenitis, or chloracne, or peripheral 
neuropathy of the legs, hands, feet, and hips.  Although a 
June 2005 VA Dermatology consult initially indicated that the 
veteran had chloracne on his back and face which was most 
likely due to Agent Orange exposure, based on the history 
provided, it was specifically noted that the veteran did not 
have any symptomatic lesions.  Moreover, a biopsy revealed 
that the actual diagnoses was acute and chronic folliculitis.  
On July 2005 VA examination, the examiner indicated that 
there was no objective evidence that the veteran had 
chloracne or cysts.  Aside from tinea versicolor and acne 
rosacea, the examiner specifically noted that no other skin 
conditions were found on examination.  The VA examiner also 
specifically stated that there was no clinical evidence of 
peripheral neuropathy in the feet, hands, right leg, or hips.  
Without current a current diagnosis of boils and cysts, 
hidradenitis, or chloracne, or peripheral neuropathy claims 
for entitlement to service connection for such conditions 
cannot be sustained. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Secondly, the Board finds that the veteran's claims file 
contains medical information indicating that he has a current 
diagnosis of tinea versicolor, and acne rosacea.  Although 
folliculitis was not indicated on the July 2005 VA 
examination, it was found on a June 2005 Dermatology consult 
and the condition was described as acute and chronic.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether these 
disabilities are related to a disease or injury in service, 
to include exposure to Agent Orange. See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the veteran served in the Republic of Vietnam 
and may therefore be presumed to have been exposed to Agent 
Orange as a result of his service.  The Board, however, notes 
that folliculitis, tinea versicolor and acne rosacea are not 
among the diseases identified in 38 C.F.R. § 3.309 as 
associated with herbicide exposure.  A presumption of service 
connection for these conditions is therefore not available on 
this basis.

Additionally, there is also no evidence of a direct 
connection between the folliculitis, tinea versicolor and 
acne rosacea and his service, to include Agent Orange 
exposure.  None of the medical records and treatment reports 
contained in the veteran's claims file draws a positive nexus 
between these diagnosed conditions and his service or his 
exposure to Agent Orange.  Although the veteran indicated 
that he had cystic acne and a rash on his forearms (diagnosed 
as tinea versicolor; see June 2005 Dermatology Consult), 
since service after being exposed to Agent Orange, on July 
2005 VA examination, the examiner found that there were no 
active cysts and tinea versicolor was not caused by Agent 
Orange.  On July 2005 VA examination, the VA examiner 
specifically opined that acne rosacea was not caused by Agent 
Orange exposure and the veteran did not have any Agent Orange 
induced active condition.  

Here, there is no opinion in the record indicating that the 
veteran's variously diagnosed skin disorder(s) are directly 
related to service or exposure to Agent Orange.  While 
examiners have indicated that he may have had chloracne, 
based on the history he has provided, biopsy of the area did 
not confirm this diagnosis.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's variously diagnosed skin 
disorder, including boils, cysts, folliculitis, acne rosacea, 
tinea versicolor, and chloracne were caused by his military 
service, to include exposure to Agent Orange.  

In this regard, the Board notes that, while the veteran may 
feel that he has skin disorder(s) and peripheral neuropathy 
due to his service, (to include in-service exposure to Agent 
Orange), a lay person is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise. 38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In reaching these determinations, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record. See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claims, the veteran's claims for service connection for his 
variously diagnosed skin disorder(s) and peripheral 
neuropathy in this case must be denied.


ORDER

Service connection for a variously diagnosed skin disorder, 
including boils, cysts, folliculitis, acne rosacea, tinea 
versicolor, and chloracne, claimed as secondary to Agent 
Orange is denied.  

Service connection for peripheral neuropathy of the legs, 
hands, feet, and hips, claimed as secondary to Agent Orange 
is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


